Citation Nr: 1745688	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to August 14, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1960 to May 1963 and from July 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO (in pertinent part) granted entitlement to a TDIU, effective from August 14, 2008; confirmed and continued a previously assigned 50 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD); and, confirmed and continued the previously assigned ratings for the Veteran's other service-connected disabilities.

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in September 2009.  The Veteran disagreed with the effective date of the TDIU; however, the RO also construed the NOD to include dissatisfaction with the 50 percent rating assigned for the service-connected PTSD.  The RO issued a Statement of the Case (SOC) addressing the propriety of the effective date for the TDIU and the previously assigned 50 percent rating for the PTSD.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in August 2010.  The Veteran subsequently clarified, in January 2015 correspondence, that his only concern was the effective date, noting, "I am not disputing the rating or the amount of money that I am receiving."  He further stated, "My concern is the effective date that the rating was awarded and that only."  Accordingly, the RO dismissed the appeal for a higher rating for the service-connected PTSD.

This matter was previously before the Board in August 2016.  At that time, the Board denied an earlier effective date for TDIU on a schedular basis prior to August 14, 2008, and remanded the claim for an earlier effective date for TDIU on an extra-schedular basis to the RO in order to refer this matter to the Director, Compensation Service for an initial consideration of an extra-schedular evaluation.


FINDING OF FACT

The evidence of record does not establish a date on which an increase in the Veteran's service-connected disabilities arose leading to the Veteran's unemployability during the year preceding VA's receipt of the Veteran's claim.



CONCLUSION OF LAW

The criteria for an earlier effective date for TDIU on an extra-schedular basis have not been met.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. §§ 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159  (2016). 

The duty to notify has been met.  The Veteran has not alleged any defect with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim. That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  All pertinent records known to VA and identified by the Veteran have been associated with the claims file.

Importantly, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

II. Earlier Effective Date TDIU on an Extra-Schedular Basis

This claim for a TDIU arose out of the Veteran's claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD), because a claim for a TDIU is a part of every claim for an increased rating if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA regulations provide that in increased rating claims, and this claim for a TDIU is a part of a claim for an increased rating, the effective date of an award is either the date the claim is received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  This general rule has an important exception that provides: the effective date will be the "[e]arliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, [the effective date is the] date of receipt of the claim."  38 C.F.R. § 3.400(o)(2) (2016).  The Veteran's claim was received on August 14, 2008, thus the relevant period begins 1 year prior to that date.  Id.  If the record contains evidence of an increase in disability occurring within that time period, the Veteran is eligible for an earlier effective date for the grant of a TDIU.

The Veteran is in receipt of TDIU on a schedular basis all the way back to the date of the Veteran's informal claim for an increased rating for his posttraumatic stress disorder (PTSD) that was received by VA on August 14, 2008.  This date also represents the earliest date that the Veteran's service-connected disabilities met the schedular requirements for a grant of TDIU under 38 C.F.R. § 4.16(a) (2016).  See August 2016 Board Decision and Remand.

Where, as here, a veteran's service connected disabilities do not meet the schedular criteria for a TDIU, but those disabilities result in a veteran's inability to obtain or maintain substantially gainful employment, the decision of whether or not to grant a TDIU on an extra-schedular basis is assigned to the Director, Compensation Service in the first instance, and then to the Board on appeal.  38 C.F.R. § 4.16(b).

Reading the provisions of Sections 3.400(o)(2) and a 4.16(b) together, the requirement to establish an earlier effective date for a TDIU (that was inferred from an increased rating claim) on an extra-schedular basis requires the evidence to show that there was an increase in the Veteran's service-connected disabilities during the year prior to the date the Veteran's claim for an increased rating was received.  38 C.F.R. §§ 3.400(o)(2), 4.16(b).

Here, the evidence regarding the condition of the Veteran's service-connected conditions during the one year period preceding the Veteran's August 8, 2014, claim is extremely limited.  VA medical records include only a January 2008 visit to a VA medical center during which the Veteran's responses to a PTSD screening indicated that he did not have PTSD, and a record from July 2008 regarding the Veteran's PTSD that provides no information regarding an increase in the Veteran's symptoms, only a desire to change to a less expensive treatment regimen than the homeopathic regimen he had been previously using.  Prior to this visit, the Veteran had not been seen at the VA medical center for more than one year.  The Veteran also provided private medical records documenting his treatment from 2004 to 2008.  However, the vast majority of the records provided are from 2004 to 2006, and the remaining records do not document, much less factually ascertain, a date on which there was an increase in the Veteran's disability resulting in his unemployability during the relevant time period.

The Veteran and the Veteran's wife submitted statements to VA on August 14, 2008, regarding the Veteran's condition.  The Veteran stated that he did not agree with his 2005 rating for PTSD and mentioned that he had been determined to be disabled by the Social Security Administration (SSA) since November 2006.  The Veteran attributed his unemployment and early retirement in 1998 to his anger due to his PTSD.  He reported an early retirement at age 55, and having been fired twice and quitting twice to avoid being fired.  He reported being unable to function due to his medications.

In a statement from the Veteran's wife, received August 14, 2008, she described incidents of violence in the home.  She also described the Veteran having difficulty at work and being argumentative with his boss.  She also mentioned the Veteran engaging in risky behavior related to putting out fires that could have gotten the Veteran killed and did get him fired.

Other documents in the Veteran's claims file clarify that many of the events that the Veteran and his wife refer to happened more than a year prior to the filing of the Veteran's claim for an increase in August 2008.  For instance, at a June 2006 VA examination for the Veteran's foot condition, the Veteran stated that he had last worked in 2003.  The Veteran's application for Social Security Disability Benefits indicates that he had last worked in 2004.  Either way, it is well outside of the relevant time period which begins in mid-August 2007.

The Board acknowledges that at the time the Veteran filed his appeal for an increase in his compensation for PTSD that is the genesis of this TDIU claim the Veteran was service-connected for residuals of a left lower lobectomy, PTSD, bilateral tinea pedis, tinnitus, residuals of a left foot fracture, and bilateral hearing loss.  The evidence also establishes that the Veteran's service-connected conditions, particularly his PTSD, rendered him unemployable as early as 2003 or 2004.  However, these two facts do not entitle the Veteran automatically to an effective date for a grant of TDIU one year prior to the date that he filed his claim.  The Veteran would only be entitled to such a benefit if the evidence of record included evidence of an increase in his disabilities during the one year period prior to the date his claim was received.  38 C.F.R. § 3.400(o)(2).  Where the evidence of record does not contain evidence of such an increase during that year period, the effective date of the award is the date VA received the Veteran's claim.  Id.  This is true even where, as here, the evidence establishes that an increase in the Veteran's disability occurred at some point prior to the period beginning one year before the Veteran's claim was received.

Thus, because the record contains no evidence establishing that an increase in the Veteran's service-connected disabilities occurred at some point during the one year preceding the receipt of the Veteran's claim, the Board finds that the effective date of the Veteran's award for TDIU is appropriately set at the date the Veteran's claim was received.   38 C.F.R. § 3.400(o)(2).


ORDER

An effective date for TDIU on an extra-schedular basis prior to August 14, 2008 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


